The opinion of the court was delivered by
Horton, C. J.:
The petition in error filed in this court contains the following allegations:
“1. The court erred in overruling the motion of the defendant below to quash the summons and dismiss the action.
“2. The court erred in overruling the motion of the defendant below to discharge the attachment and to dismiss the action.”
These alleged errors cannot be considered. The record does not purport to contain the trial of the case, or any judgment, and we Cannot assume that a final judgment has- been rendered.
In Brown v. Kimble, 5 Kas. 80, it was decided that—
“The denial of a motion to dismiss an action made by the defendant, is not one of the orders of the district court from which error lies to this court until the final disposition of the action.”
In Dolbee v. Hoover, 8 Kas. 124, it was also decided that—
“ The denial of a motion to dismiss an action made by the defendant, is not one of the orders of the district court from which error lies to the supreme court until the final disposition of the action in the court below.”
It was held in Snavely v. Buggy Co., 36 Kas. 106, that—
“An order of the district court overruling a motion to dis*37charge an attachment is not reviewable in the supreme court until a final judgment has been rendeied in the case.”
This disposes of the case, and it must be dismissed.
All the Justices concurring.